Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A typographical error correction to the previous office action (filed 01/11/2021) is provided below with respect to previously cited reference US 20140168572 A1 (IWATA) in claims 5 and 6, are provided below. The citation of IWATA is corrected, no new ground of rejection is provided for claim 5 or claim 6.
Applicant’s amendments to overcome the 112 (b) rejections of record are acknowledged. The 112 (b) rejections are withdrawn accordingly.
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
Applicant’s remarks to differentiate the invention from the prior art are acknowledged.
Regarding applicant’s argument of “Yeon does not teach or suggest such an arrangement. In particular, Yeon does not teach or suggest “a semiconductor body comprising an active region [...], wherein the active region comprises a plurality of independently controllable emission regions.” Consequently, the plurality of independently controllable emission regions of the claimed optoelectronic semiconductor device is all part of the same “semiconductor body.”
In contrast, Yeon clearly discloses separate light-emitting structures no, i.e., separate semiconductor bodies, wherein each of the separate semiconductor bodies comprises (or more explicitly define “a semiconductor body” to be un-partitioned. The prior art teaching a light emitting layer of an LED device partitioned in to multiple portions to function as light emitting cells of different color reads on the claimed structure and implies the claimed function; therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170250316 A1 (YEON).
Regarding claim 1, YEON teaches “An optoelectronic semiconductor device (600, FIG. 11, FIG. 4, FIG. 5) comprising: 
a semiconductor body (110) comprising an active region (104 in 110, FIG. 4) configured to generate electromagnetic radiation and a coupling-out surface (S2) along a main radiation direction (vertical in FIG. 11); and 
a wavelength conversion element (phosphor layers 128, 130, 132 and partition layer 124-3) having conversion regions (phosphor regions 128, 130, and 132), the conversion regions optically separated from one another by metallic separators (113-2), wherein the wavelength conversion element is arranged downstream of the semiconductor body in the main radiation direction of the active region (see FIG. 11), 
wherein the active region comprises a plurality of independently controllable emission regions (Cells A, B, C includes the above lying phosphor layers separated by partition layer; the cells functions as independent pixels in a display, [0289], therefore is suggested to be independently controlled), and 
wherein the emission regions are at least partially aligned with the conversion regions and assigned to the conversion regions (see FIG. 11)”.

    PNG
    media_image1.png
    376
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    397
    media_image2.png
    Greyscale


Regarding claim 2, YEON teaches “The optoelectronic semiconductor device according to claim 1, wherein each emission region is assigned to exactly one conversion region (phosphor layers 128, 130, 132 are in cells A, B, C respectively, FIG. 11)”.
claim 3, YEON teaches “The optoelectronic semiconductor device according to claim 1, wherein different converter materials are arranged in different conversion regions ([0061])”.
Regarding claim 7, YEON teaches “The optoelectronic semiconductor device according to claim 1, wherein the metallic separators (124) form a grid (see FIG. 1), which divides the wavelength conversion element into the conversion regions (see FIG. 1)”.

    PNG
    media_image3.png
    332
    329
    media_image3.png
    Greyscale

Regarding claim 8, YEON teaches “The optoelectronic semiconductor device according to claim 1, wherein the semiconductor body is divided into the emission regions by an insulating grid embedded within the semiconductor body (grid shape of 124 in FIG. 1)”.
Regarding claim 9, YEON teaches “The optoelectronic semiconductor device according to claim 8, wherein the metallic separators completely penetrate the wavelength conversion element on a side facing away from the semiconductor body (124-3 passes through 128, 130, and 132 to the upper side, FIG. 11)”.
claim 26, YEON teaches “The optoelectronic semiconductor device according to claim 3, wherein the different conversion regions comprise a first region (130) configured to emit electromagnetic radiation in a green spectral range ([0061]), a second region (132) configured to emit electromagnetic radiation in a red spectral range ([0061]), and a third region (128) configured to emit electromagnetic radiation in a blue spectral range ([0061])”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170250316 A1 (YEON) in view of US 20190326349 A1 (KWON).
Regarding claim 4, YEON teaches "The optoelectronic semiconductor device according to claim 1".
YEON does not explicitly teach "wherein the emission regions and the conversion regions have an extension in a direction transverse to the main radiation direction in a range of 200 μm to 300 μm"; however, KWON teaches a light emitting device with phosphor layers 174 covering partitioned pixel PX having widths of 10 micrometer to several milimeter (in FIG. 2A).
While KWON does not teach a range of 5 μm to 20 μm, however, given the lack of disclosed novelty for the claimed range and the teaching of the references, it would have been In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

One of ordinary skill would want to form each phosphor layer in each pixels of YEON to have the pixel dimension as taught by KWON.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form pixel of sufficient size to have sufficient resolution and clarity for display applications.

Claims 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170250316 A1 (YEON) in view of US 20140168572 A1 (IWATA).
claim 5, YEON teaches "The optoelectronic semiconductor device according to claim 1". 
YEON does not explicitly teach "the wavelength conversion element has an extension in the main radiation direction in a range of 5 μm to 20 μm"; however, IWATA teaches phosphor layers having thickness of 1-100 micrometer ([0113]).
While IWATA does not teach a range of 5 μm to 20 μm, however, given the lack of disclosed novelty of the claimed range and the teaching of the references, it would have been obvious to determine the optimum phosphor layer thickness range to have the optimum amount of light absorbed while reducing excess material used.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a phosphor layer having sufficient thickness to absorb a majority of excitation light, therefore, reducing the amount of un-converted light to maintain color purity as taught by IWATA ([0113]).
Regarding claim 6, YEON in view of IWATA teaches "The optoelectronic semiconductor device according to claim 5" as previously discussed.
YEON does not explicitly teach the separating insulating layer 112-2 formed on partitioning metal layer 113-2 in FIG. 11 being reflective such that "the metallic separators comprise a reflective layer"; however, YEON teaches a Bragg reflection layer 204 on partition layer 124 in FIG. 8 ([0089]).
One of ordinary skill would want to form separating insulation layer 112-2 as a Bragg reflective layer as taught in FIG. 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve light extraction efficiency by having a second reflective layer on top of the reflective metal layer 113-2 while still maintaining the insulating property of the partition layer.
Regarding claim 26, YEON in view of IWATA teaches "The optoelectronic semiconductor device according to claim 6" as previously discussed.
YEON further teaches "the reflective layer of the metallic separators is a dielectric mirror with a multilayer structure ([0089])".

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170250316 A1 (YEON) in view of US 20190198730 A1 (PICKETT).
	Regarding claim 20, YEON teaches "The optoelectronic semiconductor device according to claim 1, wherein the wavelength conversion element comprises a matrix material (encapsulating element, [0193]) comprising silicone or epoxy, and wherein the matrix material is filled with particles of a converter material (QD, [0192])". 
YEON does not explicitly teach the encapsulating element comprises "silicone or epoxy"; however, PICKETT teaches quantum dots may be incorporated into silicones and epoxies to function as a wavelength conversion layer of an LED ([0040]-[0041], FIG. 5).
One of ordinary skill would want to form the encapsulating element of YEON using silicones or epoxy as taught by PICKETT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known materials as encapsulating elements for quantum dots for protection and dispersion to enhance operation life time and light uniformity.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125.
	Regarding claim 21, YEON teaches "The optoelectronic semiconductor device according to claim 1".
YEON does not explicitly teach "wherein the wavelength conversion element comprises a matrix material comprising silicone, epoxy and a further polymer, and wherein the matrix 
One of ordinary skill would want to modify the encapsulating element and the quantum dots of YEON to have the bead structure dispersed in silicones or epoxy as taught by PICKETT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known materials as encapsulating elements for quantum dots for improved thermal protection and dispersion to enhance operation life time and light uniformity.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170250316 A1 (YEON) in view of US 20190198730 A1 (PICKETT).
	Regarding claim 22, YEON teaches "The optoelectronic semiconductor device according to claim 1, wherein the wavelength conversion element comprises a matrix material (encapsulating element, [0193]) comprising an inorganic sol-gel material, and wherein the matrix material is filled with particles of a converter material (QD, [0192])".
YEON does not explicitly teach the encapsulating element "comprising an inorganic sol-gel material"; however, CHANG teaches a light source device with optical material layer 53 containing quantum dot and scatter particles covering LED chip 51 (FIG. 4).

One of ordinary skill would want to modify the encapsulating element of YEON to include scatter particles mixed within an encapsulating transparent epoxy as taught by CHANG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the light uniformity by incorporating scattering particles for display applications.
	Regarding claim 23, YEON in view of CHANG teaches "The optoelectronic semiconductor device according to claim 22".
YEON does not explicitly teach "wherein the inorganic sol-gel material comprises silicon oxide, titanium oxide, zinc oxide, aluminum oxide, hafnium oxide or zirconium oxide"; however, CHANG teaches scattering particles may be formed of titanium dioxide ([0060]).
One of ordinary skill would want to modify the encapsulating element of YEON to include scatter particles mixed within an encapsulating transparent epoxy as taught by CHANG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the light uniformity by incorporating scattering particles for display applications.
	Regarding claim 24, YEON teaches "The optoelectronic semiconductor device according to claim 1".
YEON does not explicitly teach "wherein the wavelength conversion element is a ceramic wavelength conversion element"; however, the limitation "ceramic wavelength 
 	CHANG teaches a light source device with optical material layer 53 containing quantum dot and scatter particles covering LED chip 51 (FIG. 4) with the scatter particles formed of titanium dioxide ([0060]).
One of ordinary skill would want to modify the encapsulating element of YEON to include scatter particles mixed within an encapsulating transparent epoxy as taught by CHANG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the light uniformity by incorporating scattering particles for display applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817